Citation Nr: 1737244	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  12-11 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut

THE ISSUES

1. Entitlement to a rating in excess of 10 percent for bilateral pes planus.

2. Entitlement to a rating in excess of 10 percent for a thoracolumbar disability. 

3. Entitlement to a rating in excess of 10 percent for a cervical spine disability. 

4. Entitlement to service connection for scoliosis. 

5. Entitlement to service connection for sciatica.

6. Entitlement to service connection for a left ankle disability. 

7. Entitlement to service connection for major depressive disorder. 

8. Entitlement to a total disability rating based on individual unemployability (TDIU). 

9. Entitlement to educational assistance benefits under Chapter 33, Title 38 of the United States Code (Post 9/11 GI Bill).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel


INTRODUCTION

The Veteran served honorably from November 2006 to April 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 (service connection/increased rating) and November 2012 (Post 9/11 GI Bill) decisions by the Department of Veterans Affairs (VA). 

The issue of entitlement to educational assistance benefits under the Post 9/11 GI Bill is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On September 2, 2016, the Veteran unambiguously elected to receive VA pension benefits instead of compensation benefits; therefore, there remain no errors of fact or law for the Board to adjudicate regarding his compensation claims.


CONCLUSIONS OF LAW

1. The criteria for dismissal of the appeal of entitlement to a rating in excess of 10 percent for bilateral pes planus have been met.  38 U.S.C.A. § 7105 (West 2014).

2. The criteria for dismissal of the appeal of entitlement to a rating in excess of 10 percent for a back disability have been met.  38 U.S.C.A. § 7105 (West 2014).

3. The criteria for dismissal of the appeal of entitlement to a rating in excess of 10 percent for a neck disability have been met.  38 U.S.C.A. § 7105 (West 2014).

4. The criteria for dismissal of the appeal of entitlement to service connection for scoliosis have been met.  38 U.S.C.A. § 7105 (West 2014).

5. The criteria for dismissal of the appeal of entitlement to service connection for sciatica have been met.  38 U.S.C.A. § 7105 (West 2014).

6. The criteria for dismissal of the appeal of entitlement to service connection for a left ankle disability have been met.  38 U.S.C.A. § 7105 (West 2014).

7. The criteria for dismissal of the appeal of entitlement to service connection for major depressive disorder have been met.  38 U.S.C.A. § 7105 (West 2014).

8. The criteria for dismissal of the appeal of entitlement to TDIU have been met.  38 U.S.C.A. § 7105 (West 2014). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pursuant to 38 U.S.C.A. § 5304 and 38 C.F.R. §§ 3.700 and 3.701, VA is prohibited from paying both compensation and pension to one claimant.  Although Veterans who are eligible for both benefits are presumed to want the larger of the two, § 3.701(a) allows for the claimant to elect to receive either benefit, "regardless of whether it is the greater or lesser benefit."  In this case, the Veteran made an unambiguous election to receive his pension.  Therefore, there remain no errors of fact or law for the Board to adjudicate regarding his compensation claims.  Accordingly, those issues are dismissed. 



ORDER

The claim for a rating in excess of 10 percent for bilateral pes planus is dismissed. 

The claim for a rating in excess of 10 percent for a back disability is dismissed. 

The claim for a rating in excess of 10 percent for a neck disability is dismissed. 

The claim for entitlement to service connection for scoliosis is dismissed. 

The claim for entitlement to service connection for sciatica is dismissed.

The claim for entitlement to service connection for a left ankle disability is dismissed. 

The claim for entitlement to service connection for major depressive disorder is dismissed. 

The claim for entitlement to TDIU is dismissed.  


REMAND

In this case, the Veteran was initially scheduled for a video conference hearing on September 21, 2015.  It was later rescheduled for December 11, 2015, following the Veteran's request for postponement.  However, the Veteran failed to appear and submitted an untimely request for postponement three hours after the scheduled hearing.  On July 19, 2017, the Veteran filed a motion requesting a remand for another video conference hearing.  Pursuant to 38 C.F.R. § 20.702(d):

If an appellant...fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing was withdrawn. No further request for a hearing will be granted in the same appeal unless such a failure to appear was with good cause and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the hearing date. 

The Veteran's untimely request for postponement states "I am unable to make a trip across New England to get to this December 11th hearing."  This was due to issues such as car trouble and financial issues.  This does not provide sufficient good cause because the Veteran had ample time to make arrangements for the trip and/or notify the Board of his circumstances.  Nevertheless, the Board finds that a final opportunity for a hearing should be provided.  The Veteran is reminded that good cause, above and beyond the allegation of an inability to make the trip, is required before another hearing may be rescheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing only for the Post 9/11 GI Bill benefits claim.  Appropriate actions should be taken to inform the Veteran and his representative of the hearing.  Also, the RO should take appropriate action to inform the Veteran of the consequences of his September 2, 2016, request to return to receiving VA Pension instead of VA Compensation, and must document such in the record.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


